DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 January 2022 has been entered.

Status
This First Action Final Office Action is in response to the communication filed on 7 January 2022. No claims have been cancelled, claims 1, 9, and 17 have been amended, and no new claims have been added. Therefore, claims 1-17 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in 
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-8), apparatus (claims 9-16), and a non-transitory computer-readable medium (claim 17), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 1 recites a method for optimizing an Advertisement Click-Through Rate (Ad CTR) estimation model, implemented by circuits for implementing functions, comprising: receiving, a plurality of click data, each click data comprising at least one selected from a group consisting of a search word, a user, an advertisement, an advertiser, a click action; mapping the plurality of click data to a plurality of data features; calculating, by one or more processors, a direction vector and a step vector based on data in a training set, wherein both of the direction vector and the step vector are associated with a first parameter vector, wherein the first parameter vector is a parameter vector of the Ad CTR estimation model, wherein the data in the training set comprises the plurality of click data and the plurality of data features; calculating, by one or more processors, an optimized first parameter vector by setting the first parameter vector, the direction vector and the step vector as inputs of an update function, and by using a second parameter vector, wherein the second parameter vector is a parameter vector of the update function; estimating, by one or more processors, an optimized second parameter vector according to an optimization target in a validation set, wherein the optimization target is determined by using the optimized first parameter vector; updating, by one or more processors, the optimized first parameter vector by using the optimized second parameter vector; receiving a plurality of new click data; and generating a click-through estimation rate by applying the Ad CTR estimation model to the plurality of new click data.
Claim 9 is parallel to claim 1, reciting “An apparatus for optimizing an Ad CTR estimation model, comprising: one or more processors; and a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to” perform the same A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, causes the processor to” implement the activities as at claim 1. Therefore, claims 9 and 17 are encompassed by the same abstract idea.
Dependent claims 2-8 and 10-16 merely claim the specific formulas, equations, or mathematical relationships being performed and are therefore also encompassed by the abstract idea. Dependent claim 17 is analyzed as indicated above.
The claim elements may be summarized as the idea of mathematical calculations or operations to update a model; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). The elements additional to the abstract idea are indicated by underlining above. This idea is within the following grouping(s) of subject matter:
Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations) since the claims literally merely claim the calculations being performed (see the October 2019 Update, § II.A.iii., “Mathematical Calculations” at p. 4, and MPEP § 2106.04(a)(2)(I)(C), listing several examples of highly similar precedent) and the mathematical relationships specifically (see the October 2019 Update, § II.A.i., “Mathematical Relationships” at pp. 3-4, and MPEP § 2106.04(a)(2)(I)(A), listing several examples of highly similar precedent).
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) since the calculations and formulas are specifically in relation to calculating advertising, marketing, and/or sales activity – in the form of estimating advertisement click-through rate(s).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are that the activities are implemented by circuits for implementing functions, and/or the use of an apparatus comprising one or more processors and a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors, a non-transitory computer-readable storage medium, in which a computer program is stored, performing activities by one or more processors, and perhaps that advertisement click-through rate (ad CTR) data is being used. However, even though the data being used for the analysis (parameter, direction, and step vectors of/for the model) is implicitly from a computer, this is merely – at best – a designation of the particular data, which is generally included in the abstract idea and/or considered a field of use for the abstract idea (see, e.g., MPEP § 2106.05(g) indicating “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display” as Electric Power Group, LLC v. Alstom S.A., and MPEP § 2106.05(h) in general, but also citing to Electric Power Group). The use of an apparatus comprising a processor and memory and/or the use of a non-transitory computer-readable medium to cause a computer to perform the activities is merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
   These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional elements are merely applying the abstract idea via a computer and/or insignificant as a field of use or use of particular data. There are not any additional elements to consider with regard to well-understood, routine, conventional (“WURC”) computer functions.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, merely specify particular mathematical relationships, and therefore only limit the application of the idea, and not add significantly more than the idea – they are encompassed by the abstract idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-17 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s claims indicate optimizing an ad CTR estimation model by calculating a direction vector and step vector as associated with a first parameter vector, in combination with a second parameter vector, so as to update the first parameter vector by using the optimized second parameter vector.
Holtan (U.S. Patent No. 10,672,035) describes an optimization engine that uses engagement data such as CTR to optimize appropriate advertisement placement and includes the use of parametric vectors (Holtan at Abstract, column:lines 4:37-52, 11:36-61).

Therefore, the claims are indicated as allowable over the prior art.

Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive.

Applicant first argues the § 101 rejections by repeating claim 1 (Remarks at 10-11) and alleging that “The amended independent claim 1 recites limitations that cannot be interpreted as being able to be performed in the human mind, or with pen and paper.” (Id. at 11), then repeating the elements of claim 1 again (Id.) and further alleging that “These limitations explicitly require that the method is implemented by circuits for implementing functions, and these limitations explicitly require the complex data processing amount and the fast data processing speed.” (Id.) However, first, whether the claims can be performed in the human mind or with pen 
Applicant then repeats the elements of claim 1 for a third time (Remarks at 12), and alleging that “These limitations are recited such that the convergence speed of a process for optimizing an Ad CTR model is significantly accelerated, so as to improve the performance of optimizing the click- through rate estimation model” (Id.). However, as indicated above, the claims receive data, mapping it to features, calculate vectors, estimate a vector, update a vector, receive new data, and generate a click-through estimation rate. None of this provides any indication that SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167).
Therefore, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kilgariff and Kilgariff et al. (U.S. Patent Nos. 6,919,904, 6,850,243, and 6,778,181) indicate a “step vector” as being a length (e.g., 6,778,181 at column 23, lines 18-19).
Gandhi, Rohith, Support Vector Machine – Introduction to Machine Learning Algorithms, downloaded from https://towardsdatascience.com/support-vector-machine-introduction-to-machine-learning-algorithms-934a444fca47 on 6 October 2021 and dated 7 June 2018, providing an introductory explanation of Support Vector Machines as a form of machine learning.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622